GARRETT, Judge.
Appellant appeals her convictions and sentences for murder in the second degree and possession of a firearm while engaged in a criminal offense.
Twice before this court has addressed this case. In Mitchell v. State, 513 So.2d 1122 (Fla. 4th DCA 1987), we reversed the appellant’s sentence, finding all the reasons for departure from the guidelines invalid. In Mitchell v. State, 531 So.2d 752 (Fla. 4th DCA 1988), we invalidated the newly stated reasons for departure.
We now affirm the trial judge's right to impose a split sentence. Boylan v. State, 489 So.2d 110 (Fla. 4th DCA 1986).
We now reverse the conviction for possession of a firearm while engaged in a criminal offense. The firearm was the same rifle alleged and proven to be the second degree murder weapon. The two convictions constitute dual punishment for one single act.1 See Hall v. State, 517 So.2d 678 (Fla.1988); Carawan v. State, 515 So.2d 161 (Fla.1987).
*293AFFIRMED IN PART; REVERSED IN PART; AND REMANDED FOR RESEN-TENCING.
ANSTEAD and LETTS, JJ., concur.

. The crimes predated the 1988 amendment to section 775.021(4)(a), Florida Statutes (Supp.1988).